            Case 1:20-cv-06849-JPO Document 12 Filed 12/16/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


                                            )
BUILDING SERVICE 32BJ                       )
HEALTH FUND, et al.,                        )
                                            )
                Plaintiffs,                 )
                                            )
       v.                                   )              Civ. Act.: 20-cv-6849
                                            )
ASSOCIATED BUILDING                         )
MAINTENANCE CO., INC.,                      )
                                            )
                Defendant.                  )
                                            )

                              STIPULATED PROTECTIVE ORDER

       WHEREAS the parties have stipulated that:

       WHEREAS Plaintiffs Building Service 32BJ Health Fund, Building Service 32BJ

Thomas Shortman Training, Scholarship and Safety Fund, and Building Service 32BJ Legal

Services Fund (collectively the “Funds”) have requested that Defendant Associated Building

Maintenance Co., Inc. (the “Defendant”) provide certain documentation, for the time period

October 1, 2015, to present (the “Audit Time Period”), to Schultheis & Panettieri LLP (the

“Auditing Firm”) in connection with the audit designated as Audit No. 70032-10-0128 (the

“Audit”);

       WHEREAS Defendant intends to respond in part by producing to the Auditing Firm

certain information and documents, for the Audit Time Period, which are confidential and

proprietary to Defendant and which shall be relevant and necessary to the Audit and used solely

for the purpose of applying particular audit procedures to such information and/or documents

(the “Confidential Information”), which Confidential Information shall be treated as confidential
          Case 1:20-cv-06849-JPO Document 12 Filed 12/16/20 Page 2 of 8




and used solely for the purpose of performing the Audit and/or proving the Audit findings, if

necessary, in a subsequent collection proceeding/arbitration, if any; and

       WHEREAS good cause exists for the entry of this Order;

        It is hereby ORDERED:

        1.     Designation of Material as Confidential.        All Confidential Information that

Defendant produces to the Auditing Firm in the course of the Audit shall be subject to this Order

concerning confidential information, including but not limited to information and documents

designated “CONFIDENTIAL” as set forth below:

                (a)   The designation of Confidential Information shall be made by placing or

affixing on the document, in a manner which will not interfere with its legibility, the word

“CONFIDENTIAL” or, in the case of documents or electronically-stored information that may

not be easily stamped, conspicuously placing the word “CONFIDENTIAL” in the file name of

the document or electronically stored information. The designation of confidential material shall

be made prior to, or contemporaneously with, the production or disclosure of that material;

however, inadvertent or unintentional production of confidential material without a designation

shall not be deemed a waiver in whole or in part of Defendant’s rights under this Order, provided

that the inadvertent or unintentional production of undesignated material is discovered and

asserted thereafter in a reasonably timely manner.

               (b)    The Auditing Firm shall not disclose or transfer to the Funds or any other

person or entity the Confidential Information, except that (1) subject to Section 4(v) of this

Order, the Final Audit Findings Report may be submitted to the Funds at the conclusion of the

audit, (2) the Auditing Firm may disclose Confidential Information that, it determines in its sole

but reasonable discretion, evidences any audit findings to the Funds as part of litigation or
          Case 1:20-cv-06849-JPO Document 12 Filed 12/16/20 Page 3 of 8




arbitration proceedings commenced to collect any audit findings, and (3) the Auditing Firm may

disclose Confidential Information to Auditing Firm personnel, including but not limited to

auditors at the Auditing Firm who have auditing functions to perform necessary to the Audit and

solely for the purpose of performing the Audit.   The Auditing Firm and the Funds acknowledge

that all Auditing Firm and Funds personnel are subject to this Order and shall abide by its terms.

               (c)     The Auditing Firm and the Funds shall not use the Confidential

Information for any purpose other than the exclusive purpose of applying particular audit

procedures to such information to audit compliance with Defendant’s contribution obligations to

the Funds during the Audit Time Period, or as part of a litigation or arbitration commenced to

collect any audit findings.

               (d)     The Auditing Firm and the Funds and any persons who receive the

Confidential Information shall take all commercially reasonable, (regarding the Auditing Firm,

“commercially reasonable” shall mean reasonable based on accepted attestation standards),

precautions to maintain the confidentiality of and to prevent the disclosure or transfer of any

Confidential Information to, and the use of any Confidential Information by, any person not

authorized by Defendant in a writing signed by Defendant to receive or use such information,

including but not limited to the Service Employees International Union (“SEIU”), SEIU Local

32BJ, any SEIU local union other than Local 32BJ, any SEIU affiliate (any and all of which

SEIU entities shall, for purposes of this Order, be defined as the “Union”), any benefit funds

other than the Funds, and any person or entity engaged in the business of cleaning office

buildings.

               (e)     All copies, duplicates, extracts, summaries, reports, correspondences with

Employer, or descriptions (hereinafter referred to collectively as “Work Papers”) of documents
            Case 1:20-cv-06849-JPO Document 12 Filed 12/16/20 Page 4 of 8




or information covered by or designated as Confidential under this Order or any portion thereof,

including but not limited to any copies created by the Auditing Firm, shall be the property of the

Auditing Firm, provided that the Auditing Firm shall not provide any Work Papers to any other

person except (1) the Funds solely for use as part of a litigation or arbitration to collect any Audit

findings, provided that, in any such litigation or arbitration, the Funds shall comply with the

terms of this Order and will only disclose the records for a purpose directly relevant to the

litigation of claims and defenses in any such litigation or arbitration, and (2) a third party

accounting firm as part of the AICPA peer review program. The Auditing Firm and the Funds

shall take all precautions reasonably necessary to maintain the confidentiality of and to prevent

the disclosure or transfer of any Work Papers to, and the use of any Work Papers by, any person

not authorized by Defendant in a writing signed by Defendant to receive or use such information,

including but not limited to the Union, any benefit funds other than the Funds, and any person or

entity engaged in the business of cleaning office buildings.

                (f)    If the Auditing Firm or the Funds becomes aware of any violation of this

Order, whether inadvertent or not, then they shall provide prompt written notice of the same to

Defendant, which notice shall identify the date of the violation, the factual details of how the

violation occurred, the persons involved, and, in any case of disclosure or transfer of

Confidential Information to, or use of Confidential Information by, an unauthorized person or

entity, the unauthorized person(s) and entity(ies) receiving or using the Confidential Information,

including their addresses and phone numbers.

       2.       Right to Move for Amendment: Each party reserves the right to move to amend or

modify this Order, and this Court may freely make amendments or modifications to this Order

when justice so requires.
            Case 1:20-cv-06849-JPO Document 12 Filed 12/16/20 Page 5 of 8




       3.       Return or Destruction of Confidential Material at Conclusion of Audit. Unless

otherwise agreed by Defendant, including but not limited to agreement that the Confidential

Information and copies thereof may be destroyed, subject to Paragraph 5 below, within thirty

(30) days after conclusion of the Audit in the case of findings that no contribution deficiencies

occurred or, in the case of Audit findings of contribution deficiencies, after payment of the Audit

findings, if any, whichever is later, the Auditing Firm will return all and not retain any of the

Confidential Information, including any copies, electronic or physical, and will certify to

Defendant in a writing signed by the Funds and any person at the Auditing Firm to whom any

Confidential Information was disclosed, the relevant disposition of the Confidential Information,

except that, solely for purposes of retaining information necessary to prove the validity of the

Auditing Firm’s findings and to conduct audits internal to the Auditing Firm, the Auditing Firm

may maintain Confidential Information provided that it is kept in compliance with this Order.

Furthermore, any Work Papers created by the Auditing Firm as part of its normal auditing

processes shall be the property of the Auditing Firm and may be retained, provided they are not

disclosed to any person, except for (1) the Funds as part of a litigation or arbitration to collect the

Audit findings, provided that, the Funds shall comply with this Order during and after any such

litigation and only disclose the Confidential Information for a purpose directly relevant to the

litigation of claims and defenses in any such litigation or arbitration or (2) as part of AICPA peer

reviews.

4.     It is agreed and understood that the foregoing restrictions shall not apply to any portion of

the Confidential Information:


                (i) which is or becomes part of the public domain through no fault of the Funds

                or Auditing Firm;
            Case 1:20-cv-06849-JPO Document 12 Filed 12/16/20 Page 6 of 8




                (ii) which is independently ascertainable by the Funds or Auditing Firm without

                violation of this agreement and which can be demonstrated by appropriate

                documentary evidence;


                (iii) which is required to be disclosed by an administrative or judicial action,

                provided that Funds or Auditing Firm provide reasonable written notice to the

                Defendant to afford it the opportunity to seek to protect the confidentiality of the

                Confidential Information;


                (iv) which is disclosed by Defendant and/or its clients and customers subsequent

                to the execution of this Agreement to others without restriction; and


                (v) all employee information contained in the Final Audit Findings Report issued

                by the Auditing Firm to the Funds at the conclusion of the Audit, provided that

                the Final Audit Findings Report shall exclude any and all information related to

                Defendant’s accounts, locations, and employees not covered by any collective

                bargaining agreement between Defendant and the Union (the “Non-Union

                Information”). The Non-Union Information is Confidential Information to which

                this Order’s restrictions and requirements shall apply. The Auditing Firm’s

                determination of what accounts, locations and employees are covered by any

                collective bargaining agreement between Defendant and the Union shall be the

                sole, but reasonable based on accepted attestation standards and applicable law,

                discretion of the Auditing Firm.


       5.       Nothing in this Order shall preclude the Auditing Firm from retaining any

documentation disclosed by Defendant in the Audit, including Confidential Information that, in
            Case 1:20-cv-06849-JPO Document 12 Filed 12/16/20 Page 7 of 8




the Auditing Firm’s sole but reasonable discretion, evidences audit findings. Furthermore,

nothing in this Order shall preclude the Funds from receiving said documentation from the

Auditing Firm and, in the case of any proceeding or arbitration to collect any Audit findings,

from introducing it in support of collections claims, if any.


       6.       Reservation of Rights. Defendant does not waive any of its rights, remedies, or

defenses, all of which are expressly reserved. Each party shall be responsible for its own fees and

expenses incurred in connection with this Order, including but not limited to attorney’s fees.



       Entered this 16th day of December, 2020.



                               ___________________________________
                               ____________ UNITED STATES
                               DISTRICT JUDGE




SEEN AND AGREED:

_____________________________                         /s/ Evan J. Taylor, Esq_________________
Samuel R. Bloom, Esq., (SB1988)                       Evan J. Taylor, Esq. (NYSB No. 4724449)
RAAB, STURM & GRANCHOW, LLP                           COMBS & TAYLOR LLP
2125 Center Avenue                                    2101 L Street NW
Suite 100                                             Suite 800
Fort Lee, New Jersey                                  Washington, D.C. 20037
201-292-0150 (telephone)                              202-448-1008 (telephone)
201-292-0152 (facsimile)                              202-448-1009 (fax)
sbloom@rsgllp.com                                     evan.taylor@combstaylor.com
Counsel for Plaintiffs                                Counsel for Defendant
Building Service 32BJ Health Fund,                    Associated Building Maintenance Co., Inc.
Building Service 32BJ Thomas Shortman
Training, Scholarship and Safety Fund,
Building Service 32BJ Legal Services Fund
            Case 1:20-cv-06849-JPO Document 12 Filed 12/16/20 Page 8 of 8




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


                                             )
BUILDING SERVICE 32BJ                        )
HEALTH FUND, et al.,                         )
                                             )
                Plaintiffs,                  )
                                             )
       v.                                    )              Civ. Act.: 20-cv-6849
                                             )
ASSOCIATED BUILDING                          )
MAINTENANCE CO., INC.,                       )
                                             )
                Defendant.                   )
                                             )


                                   EXHIBIT A
                    CONSENT TO STIPULATED PROTECTIVE ORDER


       I, the undersigned, hereby certify that I have been provided with a copy of the Stipulated

Protective Order for the production of Confidential Information, dated ______ day of

_______________________________, _______ [YEAR], entered in the above-captioned action

and hereby agree to be bound by the terms and conditions thereof.


                              Signature: ___________________________________________


                              Name: ______________________________________________


                              Business Affiliation: ___________________________________



                              Address: ____________________________________________



                              Date: _______________________________________________
